Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-5, 9 have been examined.
Claim(s) 6-7 are objected to.
Claim(s) 8, 10-20 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vedas (US 10,325,238) in view of Systrom (US 2014/0278998).
	Referring to Claim 1, Vedas teaches a method of converting a corrugated shipping container into a children’s playhouse, comprising:
establishing an electronic communication session between a consumer and a retailer in which the consumer orders a product and selects custom conversion features (see Vedas Fig. 1, 13 and Col. 2 lines 3-29);
configuring a shipping container in accordance with the selected conversion features (see Vedas Col. 2 lines 30-43);
shipping the product to the consumer in the configured container (see Vedas Col. 3 lines 1-7);
upon removal of the product from the container, converting the container into the playhouse according to the custom conversion features (see Vedas Fig. 2, 6-7);
shipping a second product to the consumer (see Vedas Col. 3 lines 20-59, the system can ship multiple product shipments in different shipping containers)
Vedas does not explicitly teach providing the consumer with an incentive in exchange for an action taken by the consumer in relation to the converted playhouse, and using the incentive to purchase a second product. However, Systrom teaches providing the consumer with an incentive in exchange for an action taken by the consumer in relation to a purchased product, and using the incentive to purchase a second product (see Systrom ¶¶0064-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine these references because the results would be predictable. Specifically, Vedas would continue to teach shipping a convertible playhouse to a consumer except that now it would further teach providing the consumer with an incentive in exchange for an action taken by the consumer in relation to the converted playhouse, and using the incentive to purchase a second product according to the teachings of Systrom. This is a predictable result of the combination.

Referring to Claim 9, the combination teaches the method of claim 1 further comprising printing instructions onto at least one of a first shipping container for the first product and a second shipping container for the second product, the instructions relating to mating the first and second shipping containers together (see Vedas Fig. 3, text printed on the shipping container). The examiner notes that the content of the text is non-functional descriptive material and therefore given little to no patentable weight.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vedas (US 10,325,238) in view of Systrom (US 2014/0278998) in further view of Ouimet (US 2014/0156392).

Referring to Claim 2, the combination teaches the method of claim 1. The combination does not explicitly teach wherein establishing an electronic communication session comprises at least one of: logging onto a website and placing a telephone call. However, Ouimet teaches wherein establishing an electronic communication session comprises at least one of: logging onto a website and placing a telephone call (see Ouimet ¶0082). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to apply the concept of logging into a website as taught by Ouimet to the electronic ordering platform as taught by the combination because it would lead to increased security now that a user has to login to their account. 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the consumers in Ouimet could continue to order a product and select a custom conversion feature, except that now the consumer must login to a website according to the teachings of Ouimet. This is a predictable result of the combination.

	Referring to Claim 3, the combination teaches the method of claim 2, wherein the custom conversion features include at least two of size, color, aspect ratio, roof style, stencils, decals, windows, doors, puzzles, adhesive panels, and decorative features (see Vedas Fig. 13 and 2).

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vedas (US 10,325,238) in view of Systrom (US 2014/0278998) in further view of Ouimet (US 2014/0156392) in further view of Bejrami (US 2015/0266662)

	Referring to Claim 4, the combination teaches the method of claim 3. The combination does not teach attaching a customer code to the container prior to shipment and using the customer code to establish an on-line account. However, Bajrami teaches attaching a customer code to the container prior to shipment and using the customer code to establish an on-line account (see Bajrami ¶0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the combination would continue to teach a consumer ordering a product and selecting custom conversion features, except that now they would further include attaching a customer code to the container prior to shipment and using the customer code to establish an on-line account according to the teachings of Bajrami. This is a predictable result of the combination.

	Referring to Claim 5, the combination teaches the method of claim 4, wherein the customer code comprises a quick response (QR) code (see Bajrami ¶0027).

Remarks
The claims 6-7 would be allowed if the applicant rolled up the claims. The closest prior art of record is MacGregor and the closest non-patent literature of record is Reference U (see PTO-892).
As for the applicant’s arguments, they are directed to newly amended limitations fully addressed above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625